Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 1 of 10 Page ID #:4956



    1

    2

    3

    4

    5

    6

    7

    8                       UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10                               WESTERN DIVISION
   11

   12   SECURITIES AND EXCHANGE                 CASE NO. 2:17-cv-06929-PA-JEM
        COMMISSION,
   13                                           ORDER GRANTING
                      Plaintiff,                STIPULATION RE (1)
   14                                           CREATION OF DISTRIBUTION
             vs.                                FUND; (2) APPOINTMENT OF
   15                                           A DISTRIBUTION AGENT; (3)
        EDWARD CHEN, JEAN CHEN,                 PLAN OF DISTRIBUTION AND
   16   HOME PARADISE INVESTMENT                PAYMENT OF FEES TO THE
        CENTER LLC, GH INVESTMENT LP,           DISTRIBUTION AGENT
   17   GH DESIGN GROUP, LLC, GOLDEN
        GALAXY LP, MEGA HOME, LLC,
   18
                      Defendants.
   19

   20

   21

   22

   23

   24

   25

   26

   27
   28
                                                      STIPULATION AND [PROPOSED] ORDER
                                                                         RE SETTLEMENT
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 2 of 10 Page ID #:4957



    1         The Court having considered the Parties Stipulation for the creation of a Fair
    2   Fund, the Appointment of a Distribution Agent, and a Plan of Distribution and
    3   Payment of Fees to the Distribution Agent, it is hereby ORDERED that the
    4   Stipulation is GRANTED and:
    5                              Creation of a Distribution Fund
    6        1.      A distribution fund is hereby created pursuant to Section 308(a) of the
    7   Sarbanes-Oxley Act (15 U.S.C. § 7246), (the “Distribution Fund”) such that the
    8   civil penalties to be paid by Edward and Jean Chen pursuant to their Final
    9   Judgments (the “Penalties”), together with the amounts collected to date by the
   10   court-appointed receiver for GH Investment LP and GH Design Group, LLC, and to
   11   be paid by Defendants in satisfaction of their obligation to pay disgorgement
   12   together with prejudgment interest thereon, and any post-judgment interest that may
   13   be paid, be added to and become part of the Distribution Fund to be established for
   14   the benefit of the EB-5 investors in GH Investments, LP and Golden Galaxy LP
   15   (collectively, “the EB-5 investors”).
   16                            Appointment of a Distribution Agent
   17        2.      Robert Mosier is appointed as the Distribution Agent in connection
   18   with the Distribution Fund with the authority to open a federally-insured bank
   19   account to create and hold the Distribution Fund. As such he shall be responsible
   20   for collecting and distributing moneys collected to date and to be delivered to him
   21   by the Defendants pursuant to their Final Judgments.
   22                           Distribution Plan and Payment of Fees
   23         3.     Net Sales Proceeds (as defined below) from the sale of
   24   condominium/apartment units in the Golden Galaxy project shall be paid over to a
   25   construction lender who has provided construction financing for the Golden Galaxy
   26   project to release the lien of its deed of trust on any such real property in
   27   accordance with the terms of the loan documents. Thereafter, Net Sales Proceeds
   28   shall be delivered to the Distribution Agent. In his capacity as the Distribution
                                                  -1-
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 3 of 10 Page ID #:4958



    1   Agent, Robert Mosier shall hold the remaining Net Sales Proceeds from such sale
    2   of real properties identified in the January 11 Order as provided in the Final
    3   Judgments and deposit such funds into the bank account to be opened to hold the
    4   Distribution Fund.
    5         4.     Prior to distributing funds to the EB-5 investors, the Distribution
    6   Agent shall create a reserve, for payment of any fees and actual and necessary
    7   expenses incurred by the Distribution Agent to be paid to the Distribution Agent, as
    8   expenses are incurred, without further Court order, subject to the review and
    9   approval by the Commission. Such reserve shall not exceed $50,000. The
   10   Distribution Agent shall not be responsible for his preparation of any returns or the
   11   payment of any federal or state taxes in connection with the distribution of the
   12   Distribution Fund. Upon noticed application by the Distribution Agent, said
   13   reserve may be increased by order of the Court.
   14         5.     As used in this Order, “Net Sales Proceeds,” shall consist of the gross
   15   proceeds received by Mega Home LLC from the sale of condominium/apartment
   16   units in the Golden Galaxy project less all closing costs (including, without
   17   limitation, escrow, title, recording and broker commission fees) and other expenses
   18   reasonably incurred by Mega Homes LLC in connection with each of those sales.
   19         6.     Defendants Edward and Jean Chen, Golden Galaxy, LP and Mega
   20   Home LLC, through their authorized representatives, shall provide to the
   21   Distribution Agent satisfactory evidence of the sale of condominium/apartment
   22   units in the Golden Galaxy project, establishing the name of the purchaser, the date
   23   of sale, the sale price and any deposits towards the purchase of any units. Any Net
   24   Sales Proceeds received to date by Defendants, or their officers, agents, servants,
   25   employees, affiliates or attorneys, shall be forthwith be turned over to the
   26   Distribution Agent for inclusion in the Distribution Fund.
   27        7.      As Distribution Agent, Robert Mosier shall hold all Net Sales Proceeds
   28   from the sale of condominium/apartment units in the Golden Galaxy project,
                                                 -2-
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 4 of 10 Page ID #:4959



    1   together with all other funds received to date, in the Distribution Fund, and upon
    2   the completion of the sales of the condominium/apartment units in the Golden
    3   Galaxy, project, or at such time as the funds in the Distribution Fund are sufficient
    4   to make all EB-5 investors whole, whichever occurs first, shall commence with the
    5   distribution of the Distribution Fund.
    6        8.      Prior to distributing funds from the Distribution Fund to EB-5
    7   investors the SEC or its designees shall communicate in writing with each EB-5
    8   investor, wherever located, to determine whether such investor wants to continue
    9   his or her investment in their pending EB-5 project or wants to redeploy their
   10   investment into an alternative EB-5 project chosen by the EB-5 investor. Neither
   11   the SEC, the Defendants nor their designees shall be responsible for advising any
   12   EB-5 investor on whether to continue his or her investment in their pending EB-5
   13   investment, whether to redeploy such investment into an alternative EB-5 project,
   14   the selection of any such alternative EB-5 project, or to conduct any due diligence
   15   on any alternative EB-5 project.
   16        9.      All payments made by the Distribution Agent to EB-5 investors shall
   17   be credited towards the Defendants’ disgorgement obligations pursuant to their
   18   respective Final Judgments. Once the Defendants’ obligation to pay disgorgement
   19   and prejudgment interest thereon is satisfied in full, any remaining funds from the
   20   proceeds of the sale of the Golden Galaxy condominium/apartment units shall be
   21   turned over to Mega Home LLC.
   22        10.     Defendants shall receive a credit towards payment of their respective
   23   disgorgement obligations, on a per investor basis, if, upon the express written
   24   consent of the EB-5 investor, such investor is willing to accept reimbursement in a
   25   form other than cash, and that satisfactory proof is submitted to the SEC or its
   26   designees that such investor has, in fact, received assets that are equivalent in value
   27   to what such investor is otherwise owed to be made whole. The SEC and its
   28   designees shall have the authority to communicate directly with each such EB-5
                                                  -3-
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 5 of 10 Page ID #:4960



    1   investor to confirm that such investor has agreed to accept, and has received
    2   reimbursement in a form other than cash, and may independently determine, to its
    3   sole satisfaction, that any reimbursement in a form other than cash is equivalent to
    4   value to what such investor is otherwise owed to be made whole. Nothing in this
    5   paragraph shall impose any obligation on Defendants to convey any
    6   condominium/apartment units in the Golden Galaxy project to an EB-5 investor in
    7   lieu of monetary restitution.
    8         11.    Except to the extent an investor exercises the option described above,
    9   the Distribution Agent shall pay to each EB-5 investor that amount necessary to
   10   make such investor whole. The make whole amount shall be equal to the amount
   11   such investor contributed to the EB-5 project as a capital contribution, together with
   12   the amount such investor paid as an administrative fee, together with prejudgment
   13   interest thereon calculated in a manner consistent with the Defendants’ Final
   14   Judgments.
   15         12.    The Distribution Fund shall be distributed to the EB-5 investors on a
   16   pro rata basis, regardless of whether the EB-5 investor invested in GH Investment
   17   LP or Golden Galaxy LP.
   18         13.    In the event the EB-5 investors are made whole through Defendants’
   19   payment of their disgorgement amounts and prejudgment interest thereon or
   20   otherwise, in the manner contemplated herein, the civil penalties paid by Edward
   21   Chen and Jean Chen shall be sent by the Distribution Agent to the SEC, which shall
   22   send the funds to the United States Treasury.
   23         14.    Once each EB-5 investor is made whole through a return of their
   24   respective capital contributions and payment of administrative fees, together with
   25   prejudgment interest thereon or otherwise, in the manner contemplated herein, or at
   26   such time as the Distribution Agent and the SEC determine that there are
   27   insufficient funds from the sales proceeds of the Golden Galaxy
   28   condominium/apartment units, once all such sales are concluded, together with the
                                                 -4-
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 6 of 10 Page ID #:4961



    1   payment of civil penalties by Edward Chen and Jean Chen to make the investors
    2   whole, the Distribution Agent shall have completed his duties as specified herein
    3         15.    After the Distribution Agent completes his duties as specified herein,
    4   the SEC shall file with the Court a report describing the Distribution Agent’s
    5   activities and the distributions made to the EB-5 investors.
    6         16.    The Distribution Agent and the Distribution Agent’s designees, agents,
    7   and assistants are excused from any requirement to post a bond, and shall not be
    8   liable to any person except on a finding of a willful disregard of duty.
    9                                 Miscellaneous Provisions
   10        17.     The SEC shall continue to have access upon request to all the books
   11   and records related to the Golden Galaxy project until Defendants’ satisfaction of
   12   the amounts due pursuant to the Final Judgments.
   13        18.     All other powers granted to and the duties of Mr. Mosier pursuant to
   14   the Court’s January 11, 2018 Order concerning the Golden Galaxy project or
   15   otherwise are terminated.
   16        19.     Mr. Mosier shall continue to control all cash assets currently under his
   17   control, which are identified in Attachment A to this Order. Subject to this
   18   limitation, any prior freeze order on the cash assets of the Defendants or any related
   19   entity is terminated.
   20        20.     Upon payment of the amounts due for disgorgement, interest and civil
   21   penalties owed by Defendants pursuant to the Final Judgments, any prior order
   22   limiting Edward and Jean Chen’s control of or involvement in GH Investment LP
   23   and/or GH Design Group, LLC shall be terminated, subject to the limitations
   24   contained in the Final Judgments against them. Upon entry of the Final Judgments,
   25   any prior order limiting Edward and Jean Chen’s control of or involvement in
   26   Golden Galaxy LP, and/or Mega Home, LLC shall be terminated, subject to the
   27   limitations contained in the Final Judgments against them.
   28

                                                 -5-
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 7 of 10 Page ID #:4962



    1        21.     In the event that the Defendants in this action do not timely pay any
    2   amounts due for disgorgement, interest and penalties pursuant to the Final
    3   Judgments, Plaintiff shall meet and confer with Defendants’ representatives to
    4   understand the reasons for any such delay before seeking to hold the Defendants in
    5   contempt for violating their corresponding payment obligations under their
    6   respective Final Judgment
    7        22.     Edward Chen and Jean Chen have provided Plaintiff with a schedule
    8   of their real properties, and which are identified in Attachment B to this Order.
    9   Until the amounts due for disgorgement, interest and penalties are paid in full, the
   10   Chens shall not to sell or encumber such properties without the SEC’s prior
   11   consent.
   12

   13

   14

   15

   16   IT IS SO ORDERED.
   17   Dated: November 28, 2018               ________________________________
   18                                          UNITED STATES DISTRICT JUDGE
   19

   20

   21

   22

   23

   24

   25

   26

   27
   28

                                                 -6-
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 8 of 10 Page ID #:4963




                ATTACHMENT A
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 9 of 10 Page ID #:4964




  Name of Account Owner                          EastWest Bank
                                                 Account Number
  Mega Home LLC                                  Ending in 6644
  Mega Home LLC                                  Ending in 6707
  Golden Galaxy LP                               Ending in 6700
  Home Paradise Investment Center LLC            Ending in 6665
  Home Paradises LLC                             Ending in 6672
  Home Paradises LLC                             Ending in 6714
  Four Star Realty Group Inc.                    Ending in 6637
  US Grandhood LLC                               Ending in 6679
  GH Design Group LLC                            Ending in 6693
  GH Design Group LLC                            Ending in 6728
  GH Design Group LLC                            Ending in 7246
  GH Investment LP                               Ending in 6651
Case 2:17-cv-06929-PA-JEM Document 189 Filed 11/28/18 Page 10 of 10 Page ID #:4965




                    ATTACHMENT B
